Title: To James Madison from William Charles Coles Claiborne, 15 January 1809
From: Claiborne, William Charles Coles
To: Madison, James



Sir, 
New-Orleans, Jany. 15th. 1809.

I have the honor to enclose you, a Copy of a letter addressed to me by His Excellency Nemesio Salcedo, Governor General of the Province of Texas communicating his determination to deliver the fugitive Slaves, to the Order of their Masters.  The contents of this letter (which were made known to the Parish Judge of Nachitoches by a Spanish officer to whose care it was committed) have diffused much satisfaction among our frontier fellow Citizens.
The two Houses of the Territorial Legislature formed a quorum on the 13th. Instant, & on yesterday, I made them in person a communication, of which the enclosed is a Copy.  I am Sir, with great respect, yo. hble Servt.

William C. C. Claiborne

